NOTICE OF ALLOWANCE 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Notice of Allowance in response to the Amendment/Remarks filed on 04/14/2021. 
Claims 1-20 remain in the Application.
  
Continuity/ priority Information
The present Application 16503446, filed 07/03/2019 Claims Priority from Provisional Application 62740878, filed 10/03/2018.
 
Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to anticipate or render obvious, a data processing system with improved error correction operation as recited among other limitations in the independent Claim 1, a processor to “receive a portion of a block of polar-coded symbols that includes d insertion or deletion symbol errors, the block of polar-coded symbols having been provided to an insertion channel or a deletion channel prior to reception by the data processing system, the block comprising N symbols, the received portion of the block comprising M symbols, and wherein d > 2, M and N are integers;

Independent Claims 12, 13 and 17, recite similar features as those of Claim 1 and are also allowable for the same reasons.
Consequently, Claims 1-20 are allowed over the prior arts. 
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C KERVEROS whose telephone number is (571)272-3824.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAMES C KERVEROS/Primary Examiner, Art Unit 2111                                                                                                                                                                                                        
Date: April 19, 2021
Allowability Notice 20210420
 
U.S. Patent and Trademark Office 
Tel. (571) 272-3824.
Email: james.kerveros@uspto.gov